Citation Nr: 0410523	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-08 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to March 
1991.  
This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Jackson, 
Mississippi Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for bipolar disorder 
and found that no new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for depression 
and borderline personality disorder.  

The veteran testified at a local hearing before a Decision Review 
Officer in November 2002.  The hearing transcript, however, is not 
associated with the claims file and is presumed to be lost.  The 
veteran declined to reschedule another hearing.  


FINDINGS OF FACT

1. All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  A June 1998 Board decision denied service connection for a 
psychiatric disability, to include bipolar disorder and that 
decision was not appealed.

3.  Evidence received since the June 1998 Board decision that 
reflects a current psychiatric disability and relates it to 
service, bears directly and substantially upon the specific 
matters under consideration; and it is so significant that it must 
be considered in order to fairly decide the merits of the claim. 

4.  An acquired psychiatric disability was not exhibited in 
service or otherwise associated with active duty and a bipolar 
disorder was not manifested in the first post service year. 


CONCLUSIONS OF LAW

1.  The June 1998 Board decision holding that no new and material 
evidence had been received to reopen a claim of entitlement to 
service connection for a psychiatric disability, to include 
bipolar disorder, is final.  38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. § 20.1100 (1997); currently 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2003).

2.  Evidence received since the Board's June 1998 decision that 
denied service connection for a psychiatric disorder, to include 
bipolar disorder, is new and material and the veteran's claim for 
service connection for that benefit is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2002). 

3.  A psychiatric disorder, to include bipolar disorder, was not 
incurred in, or aggravated by, active military service and may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

In this case, the veteran was notified of the VA's 
responsibilities versus his responsibilities in the development of 
his claim to reopen his claim for service connection due to new 
and material evidence in a January 2002 letter.  He was notified 
of the laws and regulations regarding service connection and 
reopening due to new and material evidence in a January 2002 
letter and a June 2002 statement of the case (SOC), as well as the 
substance of regulations implementing the VCAA in a February 2004 
supplemental statement of the case (SSOC) .  The content 
requirements of a VCAA notice have been fully satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been adequately informed as to the type of 
evidence that would help substantiate his claim.  The January 2002 
letter, the June 2002 SOC and the February 2004 SSOC informed the 
veteran of the type of evidence necessary to substantiate his 
claim and informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to give 
enough information to obtain the additional records and to make 
sure the records were received by VA.  These documents also 
advised the veteran of the evidence of record and of the reasons 
and bases for the decision.  

The VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, these due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  With regard to the duty to 
assist in developing evidence to support the veteran's claim, the 
veteran was provided with a VA psychiatric examination in January 
2003, and private and VA treatment records have been obtained.  
The veteran's Social Security Administration disability 
determination file has also been obtained.

The veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R.  
§3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and to assist and that under the circumstances of this 
case, a remand regarding the issue of whether new and material 
evidence has been submitted would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).

II.  New and Material 

In a June 1998 decision, the Board concluded that no new and 
material evidence had been submitted to reopen the veteran's claim 
on the bases that there was no medical evidence of a current 
psychiatric disability and no medical evidence relating a current 
psychiatric disability to the veteran's active service.  The 
veteran did not appeal the Board's decision, and it became final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1997); 
currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2003).

Since the June 1998 decision is final, the veteran's current claim 
of service connection for a psychiatric disorder, to include 
bipolar disorder may be considered on the merits only if new and 
material evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The regulation regarding new and material evidence was amended.  
38 C.F.R. § 3.156(a) (2003).  This amendment applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  The veteran's request to reopen his claim of 
entitlement to service connection is date stamped as received at 
the RO in November 1999 and November 2001.  Resolving doubt in the 
veteran's favor, the Board finds that the reopened claim was 
received in November 1999.  Therefore, the amended regulation does 
not apply.

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In determining whether evidence is new and material, 
the credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative of 
all the elements required to award the claim as in this case 
dealing with a claim for service connection.  Evans v. Brown, 9 
Vet. App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Id. Such evidence must 
tend to prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance of the 
claim.  Id.

As the last final disallowance of the veteran's claim of 
entitlement to service connection for a psychiatric disability was 
a June 1998 Board decision, the Board must determine whether new 
and material evidence has been received subsequent to the June 
1998 Board decision sufficient to reopen that claim.

The Board in its June 1998 decision determined that evidence 
submitted by the veteran was not new and material because there 
was no medical evidence of a current psychiatric disability and no 
medical evidence relating a current psychiatric disability to 
service.  The Board notes that this previously received evidence 
did reflect a diagnosis of borderline personality disorder, 
however, a personality disorder is not a disability within the 
meaning of the law and regulation providing compensation benefits.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2003).  See Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  

The evidence submitted would have to tend to prove the merits of 
the claim as to each essential element that was a specified basis 
for the previous denial.  Evans, supra.  Thus, in this case, to be 
new and material the evidence would need to be probative of the 
question of whether there was any objective evidence of a current 
psychiatric disability and a nexus relating such disability to 
active service.  

The evidence received since the June 1988 decision includes VA 
outpatient records dated from June 2001 through January 2004 
reflecting a diagnosis of bipolar disorder.  These records 
substantially differ from the previously received records in that 
they show a current psychiatric disability (bipolar disorder) and 
suggest a nexus between the veteran's bipolar disorder and 
service.  This additional medical evidence was not previously of 
record, and it bears directly and substantially upon the specific 
matter under consideration.  It is so significant that it must be 
considered in order to fairly decide the merits of the claim.  38 
C.F.R. § 3.156 (2002).  Accordingly, the veteran's claim for 
service connection for a psychiatric disorder, to include bipolar 
disorder, is reopened.

III. Service connection 

As the Board has determined that new and material evidence has 
been submitted, it is necessary to consider whether the veteran 
would be prejudiced by the Board proceeding to a decision on the 
merits.  In this case, the statement of the case provided the 
veteran with the laws and regulations pertaining to consideration 
of the claim on the merits.  The discussion in the statement of 
the case essentially considered the veteran's claim on the merits.  
Additionally the veteran has provided argument addressing his 
claim on the merits.  Accordingly, the Board finds that the 
veteran would not be prejudiced by its review of the merits at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service is not 
determined to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection may 
also be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of at least 
10 percent within the first year following active service in the 
case of any veteran who served for 90 day or more.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

"Congenital and developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable legislation" 
for service connection purposes.  38 C.F.R. § 3.303(c) (2003). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service medical records reveal that the veteran had a long history 
of poor adaptation to military life.  In January 1990, the veteran 
was evaluated on an inpatient basis before the Naval Hospital 
Medical Board.  Diagnosis was adjustment disorder with depressed 
mood.  The Medical Board concluded that the veteran was 
handicapped and unable to perform his duties aboard ship.  
Recommendation was to have the veteran return to six months 
limited duty ashore with monthly psychiatric sessions with re-
evaluation at the end of the six month period.  In early May 1990, 
the veteran was seen in the psychiatric department for an 
emergency evaluation.  Assessment was adjustment disorder.  Later 
that month, the veteran was hospitalized for evaluation of 
suicidal behavior.  Diagnoses were adjustment disorder and 
personality disorder.  In October 1990, a service medical report 
revealed a diagnosis of severe schizotypal personality disorder.  
The doctor strongly recommended administrative separation from 
service.  The veteran's separation examination report dated in 
February 1991 noted a history of schizotypal personality disorder 
and alcohol dependence.  

In November 1991, the veteran was admitted to a private medical 
health center for psychiatric evaluation.  Discharge diagnosis was 
mixed personality disorder. 

In December 1991, the veteran was admitted to a VA hospital for a 
full psychiatric evaluation.  Diagnosis was borderline personality 
disorder.  The doctor noted that the veteran's developmental 
history and the preponderance of test results most strongly 
supported the presence of a severe personality disorder.  The 
doctor also stated that the mixture of severe personality disorder 
and alcohol abuse accounted for his behavior rather than a thought 
disorder.

In March 1997, the veteran was referred for examination by the 
Mississippi Disability Determination Services.  Again, the veteran 
was diagnosed with borderline personality disorder.  

VA treatment report dated in April 1997 shows a diagnosis of 
bipolar disorder.  According to a May 1997 VA treatment report, 
the doctor diagnosed the veteran with borderline personality 
disorder; rule out other developmental disorder; mood disorder not 
otherwise specified.  The doctor noted that many of the veteran's 
developmental and behavioral problems stemmed from childhood and 
concluded that the veteran had a borderline personality disorder.

A Social Security Administration decision, received in April 1999, 
reflects that the veteran was considered disabled for social 
security purposes due to a borderline personality disorder with a 
history of alcohol abuse. 

Private medical records received in May 1999 show a diagnosis of 
anxiety and depression. 

The veteran submitted a claim for bipolar disorder, manic 
depression and personality disorder, received in November 1999.

An April 2001 medical report from a private family practice shows 
diagnoses of anxiety, depression, hyperactivity and personality 
disorder.

VA treatment records dated from June 2001 through January 2004 
indicate diagnoses of bipolar disorder and borderline personality 
disorder.  The veteran visited a VA medical facility in December 
2002 and the doctor stated that "history indicates he underwent a 
marked change of behavior while on active duty which required 
hospitalization."  The doctor further noted that "it would seem 
apparent his behavior change was a prodromal of the bipolar 
disorder."

Later in December 2002, the RO requested an examination in view of 
the opinion that behavior in service was a prodromal of the 
bipolar disorder.  It was requested that the examiner review the 
claims folder, examine the veteran, provide current findings and 
offer an etiology opinion regarding the nature of those findings.  

In January 2003, the veteran presented himself for a psychiatric 
VA examination.  After reviewing the veteran's claims file and 
examining the veteran, the examiner concluded that the veteran's 
symptoms did not meet the pattern of a bipolar disorder.  The 
examiner further noted the veteran's symptoms of mood changes as 
well as other behavioral symptoms seemed fairly typical of a 
borderline personality disorder as evidenced by the veteran's 
numerous prior diagnoses.  It was pointed out that the symptoms 
were responsive in many cases to stabilizing medication typically 
used in the treatment of bipolar disorder.  The examiner further 
opined that the veteran's personality disorder probably developed 
in childhood and that his personality patterns may have been 
aggravated by stress while in service.  

The veteran's mother, in a January 2003 statement, noted that her 
son's psychiatric problems began while on duty on the USS Doyle 
and had continued to present.  She also indicated that her son 
received regular treatment and medication for his mental illness.

There is no medical evidence of an acquired psychiatric 
disability, including a bipolar disorder, in service or a bipolar 
disorder within one year after the veteran's discharge from 
service.  Bipolar disorder was first diagnosed in 1997, almost six 
years after separation from service.  Thus, bipolar disorder may 
not be presumed to have been incurred in service.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  The Board acknowledges the veteran's 
treatment in service for a personality disorder.  However, as 
noted above, personality disorders are not diseases or injuries 
for VA compensation purposes.  38 C.F.R. § 3.303(c) (2003).  

The diagnosis of a bipolar disorder in April 1997 was changed back 
to a personality disorder in May 1997.  A statement made by a 
December 2002 VA physician diagnosed and related a bipolar 
disorder to service.  A January 2003 VA examiner specifically 
diagnosed the veteran with a personality disorder, not bipolar 
disorder, and related it to childhood.  The United States Court of 
Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in light 
of its own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).
 
It is the responsibility of the Board to review all the evidence 
of record and reach a conclusion by applying the standard of 
review set forth above.  The United States Court of Appeals for 
the Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
"[i]t is not error for the BVA to favor the opinion of one 
competent medical expert over that of another when the Board gives 
an adequate statement of reason or bases.  It is the 
responsibility of the BVA, . . . to assess the credibility and 
weight to be given to evidence." "  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

The Board is inclined to favor the opinion of the VA examiner in 
this case.  As noted above, there is no competent evidence of 
bipolar disorder at any time during service.  The December 2002 
physician's statement diagnosing and relating bipolar disorder to 
service was made several years after the veteran's discharge from 
service and there is no indication that the physician reviewed the 
veteran's service medical records prior to making the statement.  
The Board finds that the physician's opinion regarding a nexus to 
be less probative because it is less-informed.  On the other hand, 
the VA examiner thoroughly reviewed the veteran's claims file 
including all clinical records prior to rendering a diagnosis of a 
personality disorder.  In arriving at this conclusion, the VA 
examiner commented on conflicting clinical records and concluded 
that the veteran's mood changes and behavioral symptoms were more 
typical of a personality disorder which probably developed during 
childhood.  While the examiner stated that the veteran's 
personality disorder may have been aggravated by service, the 
Board reiterates that VA does not recognize personality disorders 
as disabilities for VA compensation purposes.  See 38 C.F.R. § 
3.303(c).  

The Board acknowledges the statements by the veteran and his 
mother relating the veteran's current psychiatric disability to 
service.  However, lay testimony is not competent to establish a 
medical nexus the veteran's psychiatric disability and service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
psychiatric disability, to include bipolar disorder.  
The benefit sought therefore must be denied.



ORDER

Entitlement to service connection for a psychiatric disability, to 
include bipolar disorder, is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



